             Case 1:19-cv-09901 Document 1 Filed 10/25/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


A2 REALTY GROUP, LLC                                   )
99 TULIP AVE. #308                                     ) CASE No:
FLORAL PARK, NY 11001                                  )
                                                       )
                                                       )
       Plaintiff,                                      ) Judge:
                                                       )
vs.                                                    )
                                                       ) COMPLAINT
WONDERAMA HOLDINGS, LLC                                )
28 DRIFTWOOD LANE                                      )
PLYMOUTH, MA 02360                                     )
                                                       )
       Defendant.                                      )
                                                       )

       Now comes Plaintiff A2 Realty Group, LLC, by and through its counsel Weltman Weinberg

& Reis Co. LPA, and for its Complaint against Defendant Wonderama Holdings, LLC, hereby

states, alleges and avers as follows:

                                            JURISDICTION

       1.      This Court has jurisdiction pursuant to 28 U.S.C. § 1332(A) because there is

complete diversity of citizenship between the parties, and the amount in controversy exceeds

$75,000, exclusive of costs and interest.

       2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because, inter

alia, Defendant has substantial contacts with, and a substantial part of the events or omissions

giving rise to the claim, occurred within this district, and the parties consented to jurisdiction in this

Court in the operative contractual agreements.
            Case 1:19-cv-09901 Document 1 Filed 10/25/19 Page 2 of 3




                                               PARTIES

       3.         Plaintiff A2 Realty Group, LLC (“A2”) is a New York limited liability company

which entered into Promissory Note and an Amended and Restated Promissory Note with the

Defendant in the principal amount of $200,000.00, which have not been repaid in accordance with

the terms thereof.

       4.         Defendant Wonderama LLC (“Wonderama”) is named a Defendant herein.

Wonderama is a Delaware limited liability company, with its principal place of business located in

New York, New York, which has failed to repay Plaintiff in accordance with the terms of the

agreements between the parties.

                                     FACTUAL ALLEGATIONS

       5.         On or about August 9, 2017, Wonderama borrowed $200,000.00 from A2 pursuant

to the terms of a Promissory Note, the terms of which were later restated on or about February 10,

2018 in an Amended and Restated Promissory Note (the “Note), for the purposes of, inter alia,

recording and producing a children’s television show in New York, New York. True and accurate

copies of the Note and Amended Note are attached hereto as Exhibits A and B.

       6.         The terms of the Note provide in pertinent part that “the principal shall be payable

on or before February 9, 2019 (the “Term”), at which time the remaining unpaid principal and

interest shall be due in full.” Exhibit B, ¶ 3(c). The Note further provides that “any action for

breach of contract may be brought in the appropriate Courts of New York County, New York.”

Exhibit B, ¶ 9.

       7.         Defendant Wonderama failed to pay the principal due under the Note on or before

February 9, 2019, or at any time thereafter, despite repeated demand.




                                                    2
             Case 1:19-cv-09901 Document 1 Filed 10/25/19 Page 3 of 3




                                             COUNT I

                                        (Breach of Contract)
      8.     Plaintiff incorporates the allegations set forth in Paragraphs 1 through 7, inclusive,

above, as if fully rewritten herein.
      9.     Plaintiff and Defendant are the Parties to a contract, the terms of which are explicitly

set forth in the Note.

      10.    Plaintiff fully performed all terms and conditions precedent under the Note in lending
Defendant $200,000.00, while Defendant has failed to pay the outstanding principal balance due on

or before February 9, 2019 as required, and is thus in material breach of contract.

       10.    As a direct, proximate and foreseeable result of Defendant’s breach of contract,
Plaintiff has sustained actual damages in an amount not less than $174,644.57, plus 8.5% per

annum interest specified in the Note, attorneys’ fees and the costs of this action.

                                       DEMAND FOR RELIEF
      WHEREFORE, Plaintiff A2 Realty Group, LLC demands judgment against Defendant

Wonderama Holdings, LLC in an amount not less than $174,644.57, plus 8.5% per annum interest

specified in the Note, attorneys’ fees, costs, and such other relief as this Honorable Court deems
just and equitable.


                                                       Respectfully submitted,


                                                       WELTMAN WEINBERG & REIS CO. LPA

                                                       S:/ Geoffrey Peters
                                                       Geoffrey Peters (NY Bar #4247904)
                                                       3705 Marlane Drive
                                                       Grove City, OH 43123
                                                       (614) 883-0678
                                                       (614) 801-2601
                                                       gpeters@weltman.com

                                                       Attorneys for plaintiff


                                                   3
